In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-21-00360-CV
                  ___________________________

MARCOS VALENZUELA JR. D/B/A MTM BUILDING PRODUCTS, Appellant

                                  V.

               DANWAYS EXPRESS, LLC, Appellee




               On Appeal from the 393rd District Court
                      Denton County, Texas
                   Trial Court No. 20-0731-393


                 Before Kerr, Birdwell, and Bassel, JJ.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On November 5, 2021, and December 6, 2021, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant

has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: January 6, 2022




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                            2